Citation Nr: 1430873	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for radiculopathy, lumbar disc disease, right lower extremity, prior to June 19, 2012, and in excess of 20 percent as of June 19, 2012.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy, lumbar disc disease, left lower extremity, prior to June 19, 2012, and in excess of 20 percent as of June 19, 2012.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to October 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO, in pertinent part, continued 10 percent ratings for radiculopathy of the right and left lower extremities.  In a January 2013 rating decision, the RO increased the disability rating for each lower extremity to 20 percent, from June 19, 2012.  In March 2013, this case was remanded to verify the Veteran's representative's mailing address and provide documents to that representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran's disability rating was increased to 20 percent for each lower extremity following a June 2012 examination.  However, VA treatment records dated after that examination reflected reports by the Veteran that his lower extremity disabilities had worsened with increased reports of pain.  In addition, the examiners indicated that he also had muscle weakness.  In May 2013, the Veteran was examined by VA for the purpose of evaluating his low back.  On that examination, the examiner indicated that there was moderate radiculopathy down both lower extremities, but then reported severe constant pain, severe paresthesia as well as moderate numbness.  A peripheral nerve examination was not conducted.  The Veteran's neurological disabilities are rated under Diagnostic Code 8520 which addresses the sciatic nerve.  38 U.S.C.A. § 4.124a.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  In this case, there are indications of muscle involvement per the outpatient records.  Accordingly, the Board finds that the Veteran should be afforded a peripheral nerve examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private records regarding the Veteran's radiculopathy of the right and left lower extremities. 

2.  Schedule the Veteran for a VA peripheral nerves examination to determine the nature and extent of his service-connected radiculopathy of both the left and right lower extremities.  The examiner should review the record prior to examination.  The examiner should specifically indicate if the Veteran has disability of each lower extremity which is moderate, moderately severe, or severe with marked muscular atrophy.  

3. The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

